Citation Nr: 0529585	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-18 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a left ankle fracture (left 
ankle disability).

2.  Entitlement to a compensable initial evaluation for the 
residuals of a right ankle injury (right ankle disability).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1997 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that granted service connection for 
left and right ankle disabilities, and assigned initial 10 
percent and noncompensable evaluations, respectively, 
effective May 18, 2001.  The veteran perfected a timely 
appeal of this determination to the Board.

In March 2005, the veteran, accompanied by his 
representative, testified at a videoconference hearing 
conducted before the undersigned Veterans Law Judge (formerly 
referred to as a Member of the Board).  

When this matter was previously before the Board in June 
2005, it was remanded for further development, which has been 
completed.


FINDINGS OF FACT

1.  Since May 18, 2001, the veteran's degenerative joint 
disease of the left ankle has been manifested by moderate to 
marked limitation of left ankle dorsiflexion and mild to 
moderate limitation of left ankle plantar flexion; when pain 
is considered, the veteran's left ankle arthritis is shown to 
result in functional loss consistent with or comparable to 
marked limitation of left ankle motion; however, the evidence 
shows that the veteran does not have ankylosis of the left 
ankle.

2.  Since May 18, 2001, the veteran's right ankle disability 
has been manifested by chronic pain and instability, with 
only mild limitation of motion of the right ankle; however, 
when pain is considered, the veteran's right ankle disability 
is shown to result in functional loss consistent with or 
comparable to moderate limitation of right ankle motion.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for left ankle 
disability, effective May 18, 2001, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5270, 5271 (2005).

2.  The criteria for a 10 percent evaluation for right ankle 
disability, effective May 18, 2001, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5270, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for higher initial ratings for his left and right 
ankle disabilities, and that the requirements of the VCAA 
have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been afforded a 
Statement of the Case (SOC) and Supplemental Statements of 
the Case (SSOCs) that provided notice of the law and 
regulations, as well as the reasons and bases for the RO's 
determinations.  By way of these documents, as well as the 
RO's December 2003 and June 2005 "VCAA" letters, 
discussions at the January 2003 RO and March 2005 Board 
hearings, and the June 2005 Board remand, VA carefully 
advised him of the information and evidence necessary to 
substantiate his claims and the importance of doing so.  Id.  
In light of the foregoing, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining, ensuring the essential fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. at 
119.  Moreover, he has not asserted that he was prejudiced in 
any way by VA's development of this appeal.  See Mayfield; 
Pelegrini.  

For these reasons, the notices contained in VA's numerous 
communications to the veteran, whether they were via letters, 
the RO's rating decision, the SOC, the SSOC or the Board 
remand, when cobbled together, see Mayfield, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying the evidence 
to substantiate the claim and the relative duties of VA and 
the claimant to obtain evidence); Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement pertaining to "any evidence" in the 
claimant's possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records, as well as post-service VA and private 
records and reports of his treatment for his left and right 
ankle disabilities.  In addition, in June and September 2001 
and again in June 2005, VA afforded the veteran formal 
examinations to assess the nature, extent and severity of his 
left and right ankle disabilities.  VA also has associated 
with the claims folder transcripts of the January 2003 and 
March 2005 hearings.  Further, his representative has 
submitted written argument in support of his appeal.

In light of the foregoing, and particularly given the Board 
determinations that the veteran's left ankle disability 
warrants an initial 20 percent evaluation, and that his right 
ankle disability warrants an initial 10 percent evaluation, 
each effective the date of service connection, the Board 
concludes that the veteran has been provided with adequate 
notice of the evidence needed to successfully prove his 
claims and that there is no prejudice to him by appellate 
consideration of the claims at this time, without another 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claims, 
or to give his representative another opportunity to present 
additional evidence and/or argument because the essential 
fairness of the adjudication was maintained.  See Mayfield; 
see also Bernard v. Brown, supra.  In this case, any further 
development would be futile, and that there is no possibility 
that additional assistance would further aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

The veteran was discharged from active duty in May 2000, and 
in May 2001, he filed a claim of service connection for 
bilateral ankle disability.  

In June 2001, the veteran was afforded a VA general medical 
examination.  At the outset of the report, the examiner 
indicated that he had reviewed the claims folder and observed 
that, prior to service, the veteran had worked in Florida as 
a police officer.  He also noted that the veteran had 
undergone left ankle surgery, consisting of an open reduction 
with internal fixation (ORIF).  At the examination, the 
veteran indicated that he wanted to return to law enforcement 
work, but that he was concerned that due to his bilateral 
ankle disability, he would be unable to do so.  He also 
reported that he had to rest his left ankle due to pain and 
swelling, and had recently missed two days of work as a 
consequence of the condition.

The examination revealed that the veteran had a well-healed 
incision on the left lateral malleolar bone.  He had left 
ankle dorsiflexion to 15 degrees and left ankle plantar 
flexion to 35 degrees.  The examination also disclosed that 
the veteran had right ankle dorsiflexion to 20 degrees, and 
left ankle plantar flexion to 45 degrees.  X-rays were 
negative for arthritis and the examiner indicated that the 
veteran's left ankle condition was more severely disabling 
than his right ankle disability.

In September 2001, the veteran was afforded a VA joints 
examination.  The examiner observed that the veteran was 
working in a factory where he was forced to stand 
approximately ten hours a day.  The veteran complained of 
having chronic discomfort in both of his ankles, as well as 
occasional swelling.  The examination disclosed that he had 
left ankle dorsiflexion to 15 degrees, and left ankle plantar 
flexion to 35 degrees, with pain.  The veteran had right 
ankle dorsiflexion to 20 degrees, and left ankle plantar 
flexion to 45 degrees, without complaints of pain at the end 
point of range of motion.  The examiner diagnosed the veteran 
as having left ankle, open reduction, internal fixation, with 
chronic discomfort and occasional swelling and decreased 
range of motion.  With respect to his right ankle, the 
examiner stated that he did not have decreased range of 
motion and that the joint was stable.  The examiner added 
that the veteran planned to apply for a position with the New 
York Police Department (NYPD) but was worried that he would 
be unable to pass the physical examination because of his 
bilateral ankle problems.

In an October 2001 rating decision, based on the notations in 
the service medical records and the findings and conclusions 
contained in the June and September 2001 VA examination 
reports, the RO granted service connection for residuals of a 
left ankle fracture and for residuals of a right ankle 
injury, and assigned 10 percent and noncompensable 
evaluations, respectively, under Diagnostic Code 5299-5271, 
effective May 18, 2001.

The veteran appealed, and in support submitted an October 
2001 statement prepared by his private treating physician, 
Dr. Paul M. Bellofiore, who indicated that the veteran's 
plantar flexion was limited to 35 degrees, with pain at the 
endpoint.  Dr. Bellofiore added that, due to the condition, 
the veteran was unable to squat and required a 15-minute 
break every three hours so he could elevate his left ankle to 
prevent swelling.

In his November 2002 Substantive Appeal, the veteran reported 
that due to his left ankle disability, he suffered from 
chronic pain and swelling.  He also indicated that he was 
unable to walk or stand for prolonged periods.  In addition, 
the veteran stated that his left ankle was unstable, which he 
asserted caused him to fall and limp, and which prevented him 
from participating in sports.  He also expressed his concern 
that his bilateral ankle disability would prevent him from 
passing the physical examination required to become a police 
officer.

VA outpatient treatment records, dated from November 2001 to 
December 2002, show that the veteran had pain and decreased 
left ankle range of motion.

In January 2003, the veteran testified before a decision 
review officer at the RO.  During the proceeding, he reported 
that because of his bilateral ankle disability, and 
particularly due to his left ankle problems, he was unable to 
stand for more than 15 minutes at a time.  As a result of his 
left and right ankle disabilities, he stated he was "turned 
away" from several jobs.  The veteran also complained that 
due to his bilateral ankle disability, he tripped and fell 
because his ankle joints were unstable.  He added that 
despite wearing ankle braces and taking over-the-counter 
anti-inflammatory medications, he had sharp bilateral ankle 
pain that was much more disabling than reflected by the 
single compensable evaluation for his left ankle disability.

In March 2005, the veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge.  During the 
proceeding, the veteran emphasized that his left and right 
ankle disabilities severely impaired his employability.  The 
veteran explained that although he was working in a job with 
disabled individuals, he was unable to be employed as a New 
York City police officer because of his ankle problems.  In 
this regard, he pointed out that, prior to service, he worked 
as a police officer in Florida, and indicated that he had 
passed the written test required of applicants to the NYPD.  
The veteran added that he attempted to work as a truck 
driver, but was unable to do so because of his bilateral 
ankle disability.  He further reported that although he had 
severe right ankle pain, his left ankle was more severely 
disabled; the veteran explained that he at times must cease 
whatever physical activity he is engaging in and rest for 10 
to 15 minutes because of his left ankle problems, and is no 
longer able to run or exercise at a gym.  

During the proceeding, the veteran also testified that 
despite treating the conditions with surgery, physical 
therapy, rest, and over-the-counter pain medications, he 
continued to suffer from chronic bilateral ankle problems.  
Further, citing to DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and 38 C.F.R. §§ 4.40, 4.45 and 4.59, he maintained that 
because of his bilateral ankle problems, higher ratings were 
warranted because of his weakness, fatigability, 
incoordination, and pain on movement of these joints.  
Finally, his representative asserted that the veteran's ankle 
disabilities warranted higher ratings under Diagnostic Code 
5270, which the undersigned Veterans Law Judge pointed out 
during the March 2005 hearing, evaluates ankle conditions 
based on ankylosis.

Thereafter, in April 2005, the veteran submitted the March 
2005 report prepared by his private treating physician, Dr. 
Paul J. Beauvais, who diagnosed him as having degenerative 
joint disease of both ankles and status post left ankle 
fracture with ORIF.  

In June 2005, the Board remanded this case, primarily to have 
the veteran undergo a VA examination to determine the nature, 
extent and severity of his service-connected left and right 
ankle disabilities.  In doing so, the Board requested that 
the examiner rule in or exclude diagnoses of left and right 
ankle arthritis, as well as ankylosis of the left and right 
ankles.  The Board instructed the examiner to report the 
findings of range of motion studies expressed in degrees and 
in relation to normal range of motion, and to fully describe 
any pain, weakened movement, excess fatigability, and 
incoordination.  Finally, and to the extent possible, the 
Board requested that the examiner express any functional loss 
in terms of additional degrees of limited motion of the 
ankles.

In compliance with the Board's remand instructions, in June 
2005, he was afforded a VA joints examination.  At the outset 
of the report, the examiner indicated that he had reviewed 
the veteran's claims folder and he discussed in detail the 
history of the veteran's bilateral ankle disability.  At the 
examination, the veteran complained of having throbbing left 
ankle pain that limited his ability to engage in physical 
activities.  He stated that during flare-ups he had minimal 
left ankle motion.

The examiner observed that the veteran was currently working 
31 hours a week as a residential instructor assisting elderly 
residents.  He added that the veteran's left and right ankle 
disabilities were productive of pain, weakness, swelling, 
heat, redness, instability, locking, fatigability and lack of 
endurance.  The examiner indicated that the veteran took 
Tylenol to treat his ankle problems, which provided some 
relief.  Further, he reported that, during flare-ups, the 
veteran had minimal left ankle motion but had no right ankle 
stiffness; however, he stated that the veteran had frequent 
right ankle strains.

Range of motion testing disclosed that he had left ankle 
dorsiflexion to 10 degrees, without pain, with pain at 
increased motion, with no additional range of motion loss due 
to fatigue, weakness and lack of endurance, and left ankle 
plantar flexion to 50 degrees, with pain.  The veteran had 
right ankle dorsiflexion to 20 degrees, and left ankle 
plantar flexion to 60 degrees, without pain.  X-rays revealed 
that the veteran had degenerative joint disease of the left 
ankle, but was negative as to the right ankle.  With respect 
to his right ankle, the examiner diagnosed the veteran as 
having right ankle injury with frequent sprains associated 
with pain but essentially full range of motion.

Analysis

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
Where the Rating Schedule does not provide a non-compensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (Court) emphasized the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been granted service connection.  In the former case, 
the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that the current level of disability is of primary 
importance when assessing an increased rating claim.  In the 
latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

Further, as the veteran's representative pointed out, when 
evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. at 204-7.  

In addition, 38 C.F.R. Part 4, Diagnostic Code 5003 
establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by X-rays:  (1) 
when there is a compensable degree of limitation of motion, 
(2) when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by X-rays, arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasms, or satisfactory evidence of painful motion.  
Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991), Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

As noted above, the veteran's left ankle disability is 
evaluated as 10 percent disabling under Diagnostic Code 5271, 
and his right ankle disability is rated as noncompensably 
disabling under that code since that date.  

Pursuant to this code, a 10 percent evaluation is warranted 
for moderate limitation of motion and a 20 percent evaluation 
requires that the disability be productive of marked 
limitation of ankle motion.  

In addition, Diagnostic Code 5270 provides that ankylosis of 
the ankle warrants a 20 percent evaluation if the ankle is 
fixed in plantar flexion at an angle of less than 30 degrees.  
A 30 percent evaluation requires that the ankle be fixed in 
plantar flexion at an angle between 30 degrees and 40 degrees 
or in dorsiflexion at an angle between zero degrees and 10 
degrees.  A 40 percent evaluation requires that the ankle be 
fixed in plantar flexion at an angle of more than 40 degrees; 
in dorsiflexion at an angle of more than 10 degrees; or with 
abduction, adduction, inversion, or eversion deformity.  

A.  Left ankle disability

Here, in his statements and testimony, the veteran has 
repeatedly reported that due to chronic pain and 
fatigability, he suffers from severe left ankle impairment.  
Although the June and September 2001 VA examination reports, 
as well as Dr. Bellofiore's October 2001 statement, reflect 
that the veteran had only mild to moderate limitation of 
motion, the examiners noted that he had chronic discomfort 
and that, during flare-ups, his range of motion was more 
limited.  Further, the June 2005 VA examination report shows 
that the veteran had moderate limitation of motion of the 
left ankle.  Moreover, the June 2005 examiner corroborated 
the veteran's contention regarding the severity of the 
condition during flare-ups, commenting that, during those 
episodes, the veteran had almost no left ankle motion due to 
pain.  Accordingly, in light of the Court's decision in 
DeLuca, 38 C.F.R. §§ 4.40, 4.45 and 4.59, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
entitlement to a 20 percent rating for left ankle disability 
has been shown.

The Board further finds, however, that the preponderance of 
the evidence reflects that entitlement to an evaluation in 
excess of 20 percent is not warranted.  In reaching this 
conclusion, the Board acknowledges the veteran's argument 
that a higher rating is warranted for left ankle ankylosis 
under Diagnostic Code 5270.  In this regard, the Board 
highlights that the Court, citing Dorland's Illustrated 
Medical Dictionary (28th ed. 1994), has repeatedly recognized 
that, at least for VA compensation purposes, ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury or surgical procedure."  See Colayong v. 
West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Here, in view of the range of motion 
findings, the evidence clearly shows that the veteran's left 
ankle joint is not fixed or immobile, and indeed, the veteran 
does not report otherwise.  Moreover, the Court has held that 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, which relate to 
limitation of motion due to pain, are thus not applicable.  
See Spencer v. West, 13 Vet. App. 376, 382 (2000), see also 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As such, even 
though the evidence shows that many of the DeLuca factors are 
present, a higher rating based on limitation of motion due to 
pain is not appropriate.  

Right ankle disability

Consistent with the veteran's statements and testimony, the 
medical evidence shows that he suffers from right ankle pain 
and significant instability.  The objective medical evidence, 
both private and VA, however reflects that he has no more 
than slight limitation of motion of the right ankle, and the 
veteran does not contend otherwise.  Instead, he maintains a 
higher rating is warranted due to chronic right ankle pain 
and instability.  In this regard, the Board notes that the 
June 2005 VA examiner indicated that the veteran's right 
ankle was productive of pain, weakness, swelling, 
fatigability, instability and locking.  In light of the 
foregoing, and resolving all reasonable doubt in the 
veteran's favor, given the Court's decision in DeLuca and the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
finds that the evidence supports entitlement to an initial 10 
percent rating for residuals of a right ankle injury.  The 
Board further concludes, however, that because the veteran 
has essentially full range of motion of his right ankle, the 
preponderance of the evidence is against his entitlement to 
an evaluation of 20 percent under either Diagnostic Codes 
5271 or 5270.

Extraschedular Consideration

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's left or right ankle 
disabilities reflects so exceptional or unusual a disability 
picture as to warrant the assignment of an evaluation higher 
than 20 and 10 percent on an extraschedular basis for any 
period since service connection was established.  See 
38 C.F.R. § 3.321(b)(1).  The disabilities do not result in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations) or warrant 
frequent, or indeed, any periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating for left ankle 
disability, effective May 18, 2001, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for right ankle 
disability, effective May 18, 2001, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


